        Case 1:19-bk-11646-MT                    Doc 73 Filed 12/20/19 Entered 12/20/19 11:13:28                                      Desc
                                                  Main Document Page 1 of 2




 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address                                                                   FILED & ENTERED

 Bernard J. Kornberg (SBN 252006)(bkj@severson.com)
 SEVERSON & WERSON                                                                                             DEC 20 2019
 One Embarcadero Center, Suite 2600
 San Francisco, CA 94111                                                                                 CLERK U.S. BANKRUPTCY COURT
 (T) (415) 398-3344; (F) (415) 956-0439                                                                  Central District of California
                                                                                                         BY egonzale DEPUTY CLERK

 Ivette Zamora (SBN 286243)(iz@severson.com)
 SEVERSON & WERSON
 19100 Von Karman Ave., Ste 700
 Irvine, CA 92612
 (T) (949) 442-7110; (F) (949) 442-7118


     Movant appearing without an attorney
     Attorney for Movant

                                      UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA –SAN FERNANDO VALLEY DIVISION

 In re:                                                                     CASE NO.: 1:19-BK-11646-MT
 MICHAEL T. STOLLER
                                                                            CHAPTER: 11

                                                                                    ORDER GRANTING MOTION FOR
                                                                                  RELIEF FROM THE AUTOMATIC STAY
                                                                                         UNDER 11 U.S.C. § 362
                                                                                    (Action in Nonbankruptcy Forum)

                                                                            DATE: December 18, 2019
                                                                            TIME: 10:00 a.m.
                                                                            COURTROOM: 302
                                                                            PLACE: 21041 Burbank Blvd.,
                                                                            Woodland Hills, CA 91367


                                                            Debtor(s).

 MOVANT: U.S. BANK NATIONAL ASSOCIATION, as Trustee for Adjustable Rate Mortgage Trust 2006-2, Adjustable
 Rate Mortgage-Backed Pass-Through Certificates, Series 2006-2 (erroneously sued as U.S. BANK, N.A., individually
 and as Trustee for Adjustable Rate Mortgage Trust 2006-6; Adjustable Rate Mortgage Back Pass Through Certificates
 Series 2006-2); and WELLS FARGO BANK, N.A., d/b/a America’s Servicing Company

1. The Motion was:                Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action:
   Name of Nonbankruptcy Action: Michael T. Stoller and Vanessa Stoller v. Wall Street Mortgage Bankers, et.al.
    Docket number: LC102689
    Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: Superior Court of California, County of
Los Angeles- Northwest District

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                             Page 1                                    F 4001-1.RFS.NONBK.ORDER
           Case 1:19-bk-11646-MT                    Doc 73 Filed 12/20/19 Entered 12/20/19 11:13:28                                      Desc
                                                     Main Document Page 2 of 2




3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

      c.        See Box 11.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify): Debtor filed the Nonbankruptcy Action naming Movant as a defendant on March 5, 2015. Movant
              has not filed a cross-complaint, or otherwise sought affirmative claims against Debtor. On July 3, 2019,
              Debtor filed this bankruptcy case. At an informal discover conference held on October 24, 2019, the state
              court stated that it would require an order of the bankruptcy court lifting the automatic stay before it would
              allow the Nonbankruptcy Action to proceed. Through this order, the Court confirms that allowing the
              Nonbankruptcy Action to proceed will not violate the automatic stay.




                                                                            ###



                   Date: December 20, 2019




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
